 


109 HRES 734 IH: Calling on the Government of the United Kingdom to immediately establish a full, independent, public judicial inquiry into the murder of Northern Ireland defense attorney Pat Finucane, as recommended by international Judge Peter Cory as part of the Weston Park agreement and a way forward for the Northern Ireland Peace Process.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 734 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Smith of New Jersey (for himself, Mr. King of New York, Mr. Neal of Massachusetts, Mr. Payne, Mr. Pallone, Mr. Pascrell, Mr. Crowley, Mrs. McCarthy, Mrs. Maloney, Mr. Sweeney, Mr. Walsh, Mr. McNulty, and Mr. Engel) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Calling on the Government of the United Kingdom to immediately establish a full, independent, public judicial inquiry into the murder of Northern Ireland defense attorney Pat Finucane, as recommended by international Judge Peter Cory as part of the Weston Park agreement and a way forward for the Northern Ireland Peace Process. 
 
Whereas human rights defense attorney and solicitor Patrick Finucane was brutally murdered in front of his wife and children at his home in Belfast on February 12, 1989; 
Whereas numerous international bodies and non governmental human rights organizations have made note of serious allegations of collusion between loyalist paramilitaries and British security forces in the murder of Mr. Finucane; 
Whereas in July, 2001, the Irish and British Governments made new commitments in the Weston Park Agreement to hold public inquiries into high profile murders if so recommended by the Honorable Judge Peter Cory, with it being clearly understood that such an inquiry would be held under the United Kingdom Tribunals of Inquiry (Evidence) Act 1921; 
Whereas Judge Cory found sufficient evidence of collusion to warrant a public inquiry into the murder of Patrick Finucane and recommended that such an inquiry take place without delay; 
Whereas in his conclusions, Judge Cory set out the necessity and importance of a public inquiry into the Finucane case and that the failure to hold a public inquiry as quickly as reasonably possible could be seen as a denial of the agreement at Weston Park; 
Whereas on May 6, 2004, Judge Cory testified in Congress before the United States Helsinki Commission and presented his report which is replete with evidence of possible collusion relating to activities of the army intelligence unit and the RUC in the Finucane case; 
Whereas the United Kingdom adopted new legislation after the public release of the Cory Report, the United Kingdom Inquiries Act 2005, which severely limits the procedures of a independent inquiry and which has been rejected as inadequate by Judge Cory, the Finucane family, the Irish Government and human rights groups; 
Whereas on March 15, 2005, Judge Cory submitted written testimony to the House International Relations committee stating that the new legislation is unfortunate to say the least and would make a meaningful inquiry impossible; 
Whereas Judge Cory’s written statement also stated that his recommendation for a public inquiry into the Finucane case contemplated a true public inquiry constituted and acting pursuant to the provisions of the 1921 Act  and not the new 2005 Inquiries Act; and 
Whereas the House of Representatives and Congress have passed legislation supporting the establishment of an independent, judicial inquiry into the murder of Patrick Finucane and deeply regrets the British Government’s failure to honor its commitment to implement Judge Cory’s recommendation in full: Now therefore, be it 
 
That the House of Representatives— 
(1)commends Finucane family members—including wife Geraldine and son Michael who have testified before Congress—for their courageous campaign to seek the truth in this case of collusion;  
(2)welcomes the passage of a resolution by the Dail Eireann on March 8, 2006, calling for the establishment of a full, independent, public judicial inquiry into the murder of Patrick Finucane as the Irish Government’s most recent expression of support for the Finucane family;  
(3)acknowledges the United States Helsinki Commission and the House of Representatives’ International Relations’ subcommittees charged with human rights monitoring for their work in highlighting this case through hearings and legislation;  
(4)supports the efforts of The Honorable Mitchell Reiss, President Bush’s special envoy for the Northern Ireland Peace Process, in pushing for the full implementation of the Weston Park Agreement and the establishment of an independent, judicial inquiry into the murder of Patrick Finucane; and  
(5)calls on the Government of the United Kingdom to— 
(A)reconsider its position on the Finucane case to take full account of the family’s objections, Judge Cory’s objections, objections raised by officials of the United States Government, other governments, and international bodies, and amend the UK Inquiries Act of 2005; and 
(B)establish immediately a full, independent, public judicial inquiry into the murder of Pat Finucane, as recommended by Judge Cory, which would enjoy the full cooperation of the family and the wider community throughout Ireland and abroad, under British law at the time of the publication of the Cory Collusion Inquiry Reports. 
 
